Citation Nr: 0525122	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inclusion body 
myositis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from September 1962 
to September 1964.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision.  The veteran filed a 
notice of disagreement in October 2002, the RO issued a 
statement of the case in November 2003, and the veteran 
perfected his appeal in December 2003.  In July 2005, a 
hearing was held before the undersigned veterans law judge 
rendering the final determination in this claim, who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 
 
This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

In written statements associated with the claims file in 
April 2003 and December 2003, the veteran appeared to raise a 
claim for service connection for inflammatory demyelinating 
polyneuropathy.  This matter has not been developed or 
certified for appeal, and is not inextricably intertwined 
with the issue now before the Board.  Therefore, it is 
referred to the RO for appropriate action. 
 
REMAND

The veteran essentially claims that he currently has 
inclusion body myositis which arose from exposure to 
chemicals while he was on active duty in the early 1960s.  
There is no question that he currently has inclusion 
myositis: numerous VA and private medical records contain 
repeated diagnoses of this condition.  

Moreover, several physicians have suggested that a connection 
exists between the condition and the veteran's active duty.  
For example, in a December 2000 letter, a private physician 
stated that there was a "high likelihood that [the veteran] 
could have the origins of his myositis during exposure to 
different chemical agents while in the armed services."  In 
a January 2002 letter, another private physician wrote that 
the veteran "has a history of exposure to chemicals as he 
participated in chemical warfare while in the service.  It is 
more likely than none (sic), his previous exposure has caused 
his disease in my opinion."  In a March 2005 memorandum, 
another private physician stated that the veteran's inclusion 
myositis "could be related to exposure to chemicals."  

The focus, then, is what happened in service.  The veteran 
has asserted (in written statements and at his Board hearing) 
that he served as a rifleman at Fort Ord, California, in the 
early 1960s, and his training there included extensive 
chemical warfare exercises.  (Service personnel records 
reflect, in pertinent part, that the veteran served as a 
rifleman with Company A of the 41st Infantry at Fort Ord 
between February 1963 and September 1964).  He claims that he 
traveled to the chemical warfare exercises with other 
soldiers on trucks, and he is not sure if the exercises were 
actually conducted on the grounds of Fort Ord.  In any case, 
these exercises apparently required him (and the other 
soldiers) to wear protective clothing and gas masks for weeks 
at a time, to be removed only for meals and showering.  
Intermittently, colored smoke (sometimes white, sometimes 
yellow) was released and the veteran heard audible warnings 
of "Gas! Gas!"  His gas mask apparently leaked at times.       

The veteran has asserted that he began having skin problems 
during the experiments, and that he sought treatment for 
these symptoms at the time.  Medical records do reflect that 
he sought treatment for skin symptoms (including acne) at 
Fort Ord on several occasions between February 1963 and March 
1964.  Interestingly, the service medical records also 
indicate that he was treated at the medical clinic at Hunter 
Liggett Military Reservation in April 1963 (for sore throat), 
July 1963 (for poison oak symptoms), and November 1963 (for 
removal of subcutaneous cysts).

When asked for information about the veteran's possible 
exposure to experimental chemicals or gas during service, the 
National Personnel Records Center (NPRC) merely sent 
personnel records in July 2001.  A March 2004 email indicates 
that VA staff apparently contacted the Department of Defense 
(DOD) concerning the veteran's claim and that the DOD 
responded as follows: "After review of both classified and 
unclassified military records, we found no indication of 
Project 112 [a Cold War-era chemical and biological warfare 
test program] activity involving the veteran's unit or Fort 
Ord."  

Yet the M21-1 manual contains specific instructions for 
seeking further information about Army chemical warfare 
tests, and these must be followed before a decision is 
rendered in this case.   Section 5.18(e) of Part III of M21-1 
states that the Army conducted research into the effects of 
chemical warfare on individuals for several years prior to 
WWII through 1975.  Projects included the use of mustard 
gases and other types of chemicals.  Since the 1950s, the 
records on testing for "medical volunteers" have been 
compiled in different formats and stored in a number of 
locations.  Some are on microfiche, or on magnetic tape, or 
remain on paper.  In addition to contacting the NPRC for 
information (which has already been done here) a request for 
information is also to be sent to the Army Medical Research 
and Materiel Command in Frederick, Maryland.  This 
development (as further detailed below) must be completed on 
remand.

Accordingly, the Board remands for the following:

1.  Prepare a letter to send to 
Headquarters, Army Medical Research and 
Materiel Command, Attn: SGS,  
Fort Detrick, Frederick, MD, 21702-5012.  
Ensure the letter contains: 
a.  The veteran's name;
b.  Service number; 
c.  Social Security number;
d.  Dates of the alleged exposure 
(between  
     February 1963 and September 
1964); 
e.  Location of the alleged exposure 
(Fort Ord or  
     possibly an offsite facility, 
such as the Hunter 
     Liggett Military Reservation)
f.  The unit to which the veteran 
was assigned at 
     time of alleged exposure 
(Company A, 4th   
     Battalion, 41st Infantry); 
g.  The veteran's statements 
describing the gas  
      experiments, a copy of his DD 
Form 214 and 
      DA Form 20, and any other 
supporting 
      information;
h.  Copies of the service medical 
records which 
     indicate treatment at Fort Ord 
and Hunter 
     Liggett Military Reservation 
between 
     February 1963 and March 1964.

2.  Associate the response to this letter 
with the claims folder and pursue any 
logical follow up development in that 
regard.  

3.  Thereafter, reconsider the claim for 
service connection for inclusion body 
myositis.  If it remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case 
summarizing the evidence and analyzing 
pertinent legal authority.  Allow 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


